Exhibit FOR IMMEDIATE RELEASE CONTACT: PAM HAMILTON April 18, 2008 415-381-8198 pam@hamiltoninkpr.com BANK OF MARIN BANCORP ANNOUNCES FIRST QUARTER EARNINGS UP 10% Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced first quarter 2008 earnings for Bank of Marin Bancorp (Bancorp) of $3.3 million, up $302 thousand, or 10.2%, from the same period in 2007. Diluted earnings per share were $0.63 in the first quarter of 2008, compared to $0.55 in the first quarter of 2007, up 8 cents, or 14.5%. The first-quarter 2008 net income includes a pre-tax non-recurring gain of $457 thousand related to the mandatory redemption of a portion of Bank of Marin’s (the Bank) shares in Visa Inc., which became a public company through an initial public offering (IPO) on March 19, 2008. In addition, in the first quarter of 2008 Bancorp reversed apre-tax charge of $242 thousand that was originally recorded in the fourth quarter of 2007, for the potential obligation to Visa Inc. in connection with certain litigation indemnifications provided to Visa Inc. by Visa member banks. Subsequent to its IPO, Visa Inc. established an escrow account from which it plans to pay any potential settlements. First-quarter 2007 net income included a $520 thousand pre-tax unrealized gain on the indirect auto loan portfolio in conjunction with the Bank’s decision to sell the portfolio and record it at fair market value. “We are very pleased with such solid results in a difficult economic environment.Our results speak to the strength and stability of the Bank, as this management teamis successfullyexecuting its strategic plan,” said Colombo. Loans totaled $769.5 million at March 31, 2008. Excluding the indirect auto portfolio, which was sold in the second quarter of 2007, loans increased 17.3% over the first quarter of 2007.Credit quality remains strong with $244 thousand in non-performing loans at March 31, 2008.Loan recoveries exceeded loan charge-offs by $9 thousand in the first quarter of 2008 compared to net recoveries of $2 thousand in the same period a year ago.“We are delighted with this elevated level of loan growth,” said Christina Cook, Chief Financial Officer, “and we continue to maintain excellent credit quality.The Bank has not participated in subprime lending nor do we hold investment securities backed by subprime loans.” The loan loss provision in the first quarter of 2008 equaled $615 thousand compared to $65 thousand in the comparable quarter last year. The increase supports the significant level of loan growth that the Bank experienced in the first quarter of 2008. The allowance for loan losses as a percentage of loans totaled 1.07% at March 31, 2008, unchanged from a year ago and up two basis points from December 31, Deposits totaled $760.2 million at March 31, 2008, which represents a decline of 1.8% from March 2007.“Our strategy has been to provide competitive rates to our loyal customers, without irrationally chasing the most rate-sensitive deposits, which cannot be relied on as a stable funding source,” said Colombo. “The decline is a reflection of general economic uncertainty combined with an overall lack of liquidity in the industry.” During the first quarter of 2008, loan growth of $44.7 million maintained a mix of loans that is relatively unchanged from December 31, 2007.The first-quarter 2008 decline in deposits of $74.5 million included a $53 million short-term deposit placed with the Bank in December of 2007, which left the Bank in January of 2008.This combined loan and deposit activity caused the change from a Fed funds sold position of $47.5 million at December 31, 2007 to a borrowing position of $55.3 million at March 31, 2008. 1 The first quarter of 2008 was marked by financial turmoil, resulting in continued decreases in the Federal funds target rate by the Federal Reserve Board.“The Bank has weathered this volatile market by carefully managing its loan, deposit and investment portfolios,” said Cook, “which resulted in an improved net interest margin.”Net interest income of $11.3 million in the quarter ended March 31, 2008 increased $1.3 million, or 12.9%, from the prior year. The net interest margin expanded to 5.41% in the first quarter of 2008 compared to 5.00% in the same period in 2007. Non-interest income in the first quarter of 2008, excluding the $457 thousand pre-tax non-recurring gain on the sale of Visa Inc. shares referred to above, totaled $1.2 million. Excluding the $520 thousand pre-tax non-recurring gain recorded in the first quarter of 2007 related to the market valuation of the indirect auto portfolio, this represents an increase of $257 thousand, or 26.0%, from $1.0 million in the same period in 2007. “We are pleased that our focus on less volatile non-interest earnings has shown excellent results,” said Colombo. “We will continue to offer new services to enhance our product base, attract new customers and provide a continuing source of fee income.” Non-interest expense in the first quarter of 2008, excluding the reversal of the $242 thousand Visa Inc. litigation accrual discussed earlier, totaled $7.2 million and increased by $554 thousand, or 8.3%, from the same period a year ago.The increase includes higher FDIC premiums, ongoing professional fees in connection with the holding company formed mid-2007, more planned expenditures for marketing and advertising, as well as higher data processing and information technology costs. In November 2007, Bancorp initiated a stock repurchase plan to buy back up to $5 million of its common stock.Bancorp repurchased 31,602 shares during the first quarter of 2008 for a total cost of $950 thousand, including commissions, bringing the total amount repurchased under this program to $2.5 million. Bancorp’s return on equity increased to 14.63%, up 27 basis points in the first quarter of 2008 compared to the same quarter a year ago. The financial information periods presented subsequent to July 1, 2007 relates to Bank of Marin Bancorp, which was formed on July 1, 2007, while information pertaining to prior periods relates to the Bank of Marin.This information is comparable between periods as the only subsidiary of Bank of Marin Bancorp is Bank of Marin. Bank of Marin has eleven branch offices with locations in Strawberry, Corte Madera, downtown San Rafael, Andersen Drive and Northgate in San Rafael, Ignacio, downtown Novato, Sausalito and three offices in Petaluma. The Bank has a commercial loan production office in San Francisco. The Bank’s administrative offices are located in Novato, and its Wealth Management Services are located in Corte Madera, Novato and Petaluma.The Bank’s twelfth branch, to be located in Mill Valley, is scheduled to open late in the second quarter of This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods.
